Citation Nr: 0508730	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  02-12 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from December 1953 
to February 1956.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania - which, in relevant part, 
denied the veteran's claim for service connection for 
residuals of a head injury.

To support his claims, the veteran testified at a 
videoconference hearing in April 2004 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  A transcript of that 
proceeding is of record.

In September 2004, the Board remanded the case to the RO for 
further development and consideration.  And in November 2004, 
while on remand, the RO granted service connection for 
bilateral sensorineural hearing loss (an additional claim the 
veteran had appealed to the Board).  He has not since 
appealed either the rating or effective date assigned for his 
bilateral hearing loss.  So that claim has been resolved to 
his satisfaction and is no longer before the Board.  See, 
e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(increased rating issues are separate from service connection 
issues).  Consequently, the only remaining claim left to 
decide concerns his purported residuals of a head injury.

FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical evidence of record 
indicating the veteran has residuals of a head injury that 
are causally or etiologically related to his service in the 
military; the medical evidence of record indicates, instead, 
that it is more likely he has residuals from intercurrent 
head injuries sustained since service.


CONCLUSION OF LAW

The veteran's does not have residuals of a head injury that 
were incurred or aggravated during his active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The May 2002 rating 
decision appealed, the July 2002 statement of the case, and 
the November 2002 and November 2004 supplemental statements 
of the case, as well as the November 2001 and September 2004 
letters to the veteran, notified him of the evidence 
considered and the pertinent laws and regulations.  The RO 
also indicated it would review the information of record and 
determine what additional information was needed to process 
his claim.  And the November 2001 and September 2004 letters, 
in particular, apprised him of the type of information and 
evidence needed from him to support his claim, what he could 
do to help in this regard, and what VA had done and would do 
in obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This 
type of notice is what is specifically contemplated by the 
VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's private medical records have been 
obtained.  In addition, as already alluded to, he was 
provided an April 2004 videoconference hearing before the 
undersigned VLJ of the Board.  The veteran's service medical 
records are not currently on file, despite attempts by the RO 
to obtain them.  It appears they were destroyed in a 1973 
fire at the National Personnel Records Center (NPRC) - a 
military records repository, and that attempts to reconstruct 
these records were unsuccessful.  But this was explained and 
fully acknowledged in the Board's September 2004 remand, 
including insofar as VA having a resulting greater obligation 
to assist him in developing his claim.  See Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  See, too, 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Indeed, because 
of this, the Board directed that the RO ensure compliance 
with the VCAA by obtaining any additional relevant evidence 
that might be available, including in the veteran's personal 
possession, and by having him examined to obtain a medical 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4).

On remand, as mentioned, the RO sent the requested VCAA 
letter in September 2004, and the veteran had opportunity to 
submit additional evidence in support of his claim in 
response.  He also had an additional 90 days to identify 
and/or submit supporting evidence after certification of his 
appeal to the Board, and even beyond that with sufficient 
justification.  See 38 C.F.R. § 20.1304 (2004).  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In addition, the November 2001 letter apprising the veteran 
of the provisions of the VCAA was sent prior to adjudicating 
his claim.  So there was due process compliance with the 
holding and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) ("Pelegrini II"), where the United States Court 
of Appeals for Veterans Claims (Court) vacated its previous 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
("Pelegrini I").  See also VAOGCPREC 7-2004 (July 16, 2004) 
discussing the Court's holding in Pelegrini II.  In Pelegrini 
II, just as in Pelegrini I, the Court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Pittsburgh, and the RO did just that.  
Consequently, there is no issue insofar as the timing of the 
VCAA notice.  And the content of the VCAA notice is 
sufficient for the reasons stated above.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the November 2001 and September 2004 
VCAA notice letters that were provided to the veteran do not 
contain the precise language specified by the Pelegrini II 
Court in its description of the "fourth element" of the 
VCAA notification requirement, the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  In fact, there was 
specific mention of this pending opportunity in the Board's 
September 2004 remand.  And as indicated in VAOPGCPREC 7-
2004, VA need not use any magical language in conveying this 
message to him.  Moreover, another recent precedent opinion 
of VA's General Counsel it was held that the language in 
Pelegrini I, which is similar to the language in Pelegrini 
II, stating that VA must request all relevant evidence in the 
claimant's possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini I that sections 5103(a) and 3.159(b)(1) require 
VA to include such a request as part of the notice provided 
to a claimant under those provisions is obiter dictum and is 
not binding on VA).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letters of November 2001 and 
September 2004, the veteran was requested to respond within 
60 days, but the letters informed him that he had up to one 
year to submit evidence.  And it has been more than one year 
since the November 2001 letter.  Nonetheless, 38 C.F.R. § 
3.159(b)(1) (2003) was invalidated by the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5301(a).  
Thus, that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  



Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain conditions that are chronic, per se, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  



A "Medical Summary" submitted by the veteran indicates that 
he was injured in a May 1994 accident.  He denied a loss of 
consciousness, but complained of dizziness and head pain.  X-
rays showed a normal roentegen survey of the skull, but upon 
physical examination there was a swollen and tender lump.  
The diagnosis was head contusion and hematoma.  

Follow-up treatment notes show the veteran's light-headedness 
dissipated, but that he still had occipital discomfort.  The 
notes also show that he reported that he did lose 
consciousness for a few minutes.  The diagnosis included 
cerebral concussion, with resultant cervical neck pain.

In June 1994, the veteran reported that he fell on his 
buttocks, affecting his back, neck, and head.

In September 1994, the veteran complained of light-
headedness, which was assessed as vertigo, secondary to the 
inner ear.  A subsequent MRI and facial x-ray were negative, 
as was an evaluation of his cranial nerves.  But he had 
abnormal ocular testing and brain stem evoked responses, 
which were determined to be central nervous system 
abnormalities.  

In June 1996 and September 1996, the veteran was involved in 
motor vehicle accidents.  In June, he was rear-ended, with 
injuries to his neck and shoulder.  And in September, he 
blacked out and hit 2 parked cars, incurring a broken left 
arm and bruised hands.

An April 2004 letter from the Keystone Foundry Division 
indicates there were no medical records available regarding 
the veteran.



As previously mentioned, the veteran was afforded a hearing 
before the undersigned VLJ of the Board in April 2004.  
According to the transcript, the veteran testified that he 
sustained two head injuries during his service in an Army 
attachment to the Air Force.  He stated that the first injury 
occurred as a result of a fight with two soldiers in a 
restaurant while serving in France.  He testified that he was 
taken to the Drew Air Force Base Dispensary for treatment, 
where he received 12 stitches in his head and was 
hospitalized for 3 days.  He stated that he was court-
martialed after the fight, and that he lost a rank as well.  
He also testified that his second head injury occurred when 
"Air policemen," or "APs" picked him up on suspicion of 
being drunk.  At a stop on the ride back to their post, he 
jumped out of the truck and was hit with a nightstick by an 
AP, approximately 3 or 4 times, until he started bleeding.  
He escaped to his barracks, but was again taken to the base 
hospital for stitches by APs, and then sent to a "stockade" 
in Germany for 96 days for resisting arrest.  He also 
testified concerning his post-service work history at 
Keystone Brass and General Electric until his retirement in 
1994 and regarding several post-service accidents.  He 
related that he was involved in a car accident in 1990, when 
his car was hit head on, his nose was broken, and he 
sustained a concussion.  He also related that he was in two 
other motor vehicle accidents in 1996, one in which he was 
rear-ended and another when he blacked out due to a problem 
with his diabetes medication.

In September 2004, pursuant to the Board's remand, the 
veteran was provided a VA examination to obtain a medical 
opinion concerning whether he has residuals of a head injury 
sustained in service - as opposed to the several 
intercurrent injuries he has sustained during the years since 
his discharge.  According to the report, he related the 
events surrounding his head injury in service during a fight 
in France.  He also related that he did not think that he 
lost consciousness, but that he required 12 stitches to 
repair a scalp laceration.  He reported that he was on 
limited duty for 2 to 3 weeks, and that he initially 
experienced some lightheadedness and headaches, but that 
these symptoms dissipated after about 4 weeks.  More 
recently, he complained of occasional headaches, maybe about 
once a month, resolved by Tylenol.  He also complained of 
occasional lightheadedness, but stated that it might be due 
to his diabetes.  He denied any blackouts until 1994, when he 
passed out and fell out of a chair, hitting the back of his 
head.  He denied a loss of consciousness at the time, but 
said he experienced headaches and dizziness.  He stated that 
he was also involved in a motor vehicle accident in 1996, 
following a blackout.

Objective physical examination indicated the veteran was 
alert, ambulatory, and cooperative, without any signs of 
acute distress.  There were no signs of residual trauma from 
his alleged injury in service.  The impression was that he 
had a history of head injury in 1955, when he was in service 
and a concussion or head injury in 1994 (i.e., after 
service).  The VA examiner concluded that any of the 
veteran's current residuals were due to his post-service 
injuries.  The VA examiner noted that, after the veteran's 
initial head injury during service, his symptoms and 
residuals dissipated after a few months, and that his 1994 
and 1996 injuries were subsequent problems whose symptoms 
also mostly resolved after a few months.  The VA examiner 
also noted that the veteran seemed unsure as to whether his 
headaches and dizziness were related to his blood sugar 
levels and that he did not have a loss of consciousness 
associated with his 1955 head injury.

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a head injury.  There 
is no persuasive medical nexus evidence of record indicating 
or otherwise suggesting this condition was incurred during or 
as a result of his military service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  The Board is mindful of 
his allegation that he injured his head while serving in 
France, and that, unfortunately, his service medical records 
regarding this incident (assuming it occurred) 
were destroyed.  But as indicated most recently by the VA 
examiner in September 2004, who was requested to give his 
professional medical opinion concerning whether this case has 
merit, even assuming the veteran sustained a head injury in 
service (as he alleges) is not, in turn, tantamount to 
concluding he currently has residuals of that trauma - as 
opposed to, most notably, the several intercurrent head 
injuries that he has sustained during the many years since 
service.  And it was these several intercurrent injuries, not 
any injury in service, that this VA examiner ultimately 
attributed any current head disability to.  And this is aside 
from any functional impairment the veteran may have, even by 
his own admission, as a result of his diabetes and the 
medication for it.

There also is no evidence of continuity of symptomatology 
during the years following the veteran's discharge from 
service.  See 38 C.F.R. § 3.303(b) (isolated findings are 
insufficient to establish chronicity).  In fact, the evidence 
of record demonstrates that the veteran did not receive 
treatment for residuals of a head injury until a 1994 fall, 
when he sustained a concussion, with subsequent dizziness.  
Likewise, the medical evidence of record also shows that he 
was involved in two motor vehicle accidents in 1996.  
See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations 
of a chronic disorder are not service connected where they 
are clearly attributable to intercurrent causes).  But again, 
as indicated, most significantly, the VA examiner clearly 
found that the veteran's residuals of headaches and dizziness 
were not a consequence of his service or any head trauma he 
may have sustained therein, but were instead related to his 
several intercurrent injuries since service - in 1994 and 
1996 specifically.  See Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

The only evidence alleging the veteran's residuals of a head 
injury are related to his service in the military comes from 
him, personally.  And as a layman, he simply does not have 
the necessary medical training and/or expertise to determine 
the cause of this condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  Because of this, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  



While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied.  38 C.F.R. § 3.102. 


ORDER

Service connection for residuals of a head injury is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


